IN THE UNITED STATES DISTRI CT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ROLAND RENNER §
(#AXXXXXXXX), §
§
Petitio ner, §
§

V § No. 3:18-cv-1209~S
§
ICE, §
§
Respondent. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF 'I`HE UNITEI) STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a
recommendation in this case. No objections We:re filed. The District Court reviewed
the proposed findings, conclusions, and recommendation for plain el'};‘or. Finding
none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO OR]:)ER:E]D this Z$M day of November, 2018.

/t/@M§…

mREN GREN soHoLER
UNITED sTATEs DIsTRICT JUDGE

 

